Citation Nr: 1434976	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-41 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicides exposure.

2.  Entitlement to service connection for bilateral diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to July 1967.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  There is no confirmation of the Veteran's actual presence on the landmass of Vietnam or on any inland waterways, and the Veteran is not presumed to have exposure to herbicides.

2.  Type II diabetes was not present in service, manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to his service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for bilateral diabetic retinopathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 2009 Board decision denied service connection for diabetes mellitus.  Generally, new and material evidence would be required to reopen that claim.  38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Evidence added to the record since the February 2009 Board decision includes the Veteran's service personnel records.  As these records were not of record at the time of the February 2009 Board denial, and as the service personnel records are relevant to the matter before the Board, VA must therefore reconsider this issue, and the Board has recharacterized the diabetes mellitus issue as styled on the title page.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in February 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the February 2010 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records and service personnel records are associated with the claims file, as are VA and private medical records.

The Board has considered whether the veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that it is undisputed that the Veteran was first diagnosed with diabetes in 2001.  Further, the question of whether the Veteran was exposed to herbicides in Vietnam is a factual, not medical determination, so without the required proof of his exposure to herbicides in Vietnam, there necessarily is not confirmation of the factual event that would in turn enable a VA examiner to link these conditions to the Veteran's military service.  Moreover, even on a direct basis, since there is no competent medical evidence suggesting that the Veteran's diabetes may be the result of exposure to Agent Orange, an examination is not warranted on the basis that competent medical evidence indicates that the Veteran's diabetes may be related to exposure to Agent Orange during service.  Id.  

During the March 2012 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to his claims.  The undersigned also asked questions to help direct the Veteran's testimony concerning any exposure to herbicides the Veteran may have had during service.  The undersigned also informed the Veteran that the record would be held open for 30 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In an effort to further clarify the nature of the Veteran's service, the RO has contacted the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSSRC), and the Defense Personnel Records Information Retrieval System (DPRIS).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as diabetes mellitus, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F. 3d 1168 (2008); VAOPGCPREC 27-97.

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  The evidence must specifically show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Type 2 diabetes is a disease deemed associated with herbicide exposure, under current VA regulations.  Type 2 diabetes shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran asserts that he developed diabetes as a result of exposure to herbicides during service.  The Veteran's service treatment records are silent for any complaints or findings of diabetes.  Private medical records indicate that the Veteran was diagnosed with Type II diabetes mellitus in June 2001.

Service personnel records show that the Veteran's awards and decorations include the Vietnam Campaign Medal.  The Veteran's military records, including his personnel records, however, do not establish that he served in Vietnam.  There is no indication that the Veteran's vessel USS Cacapon was ever in the brown waters of Vietnam, or that crewmembers ever went ashore.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, last updated January 8, 2014).

In a March 2010 statement the Veteran asserted that he was a "brown water" Veteran.  He essentially indicated that he had gone into mangrove swamps located either on or at the mouth of the Mekong river delta.

In support of this assertion the Veteran has submitted an April 1966 letter from the Commanding Officer of the USS Cacapon.  In statements such as one submitted in April 2010, the Veteran has contended that the April 1966 letter proves that he had been in "brown" waters.  A review of the April 1966 letter, however, indicates that while the USS Cacapon was involved in Operation JACKSTAY, the USS Cacapon was "just off the Vietnamese coast" and "steamed along the coast."  The Board finds that the April 1966 letter does not confirm the Veteran's actual presence on the landmass of Vietnam or on any inland waterways.

As for being a "brown water" Veteran, the Board notes that the Veteran appears to have given contrary testimony at an August 2005 Board hearing.  A review of his August 2005 Board hearing transcript (page 3) reveals that following the question of whether the Veteran ever spent time traveling on the rivers in Vietnam while his ship was refueling, the Veteran responded "[j]ust off the coast refueling."  

Earlier in the August 2005 Board hearing (page 2) the Veteran also had stated that when he was located in the waters off of Vietnam, while he could see the shoreline, "we were like fifty miles out."

As for his March 2012 Board hearing testimony, at that time the Veteran asserted that on April 13, 1966, his ship had entered the mangrove swamps of the Mekong River and that he had seen dead bodies.  He indicated that the ship had tended to be less than 10 miles from shore.

The Board finds that the Veteran's statements concerning his "brown water" service are not consistent and do not confirm the Veteran's actual presence on the landmass of Vietnam or on any inland waterways.  Significantly, such an assertion is also not backed by findings from the NPRC, JSSRC, and the Defense Personnel Records Information Retrieval System (DPRIS).

Based on the foregoing, the Board finds that the most competent and credible evidence does not support the conclusion that the Veteran physically entered or set foot in Vietnam or traveled on the inland waterways.  As such, the Veteran is not entitled to a presumption of exposure to herbicides.

As for actual exposure to herbicides, the Veteran contends only that he believes he was exposed to herbicides.  He has stated that his vessel may have transported herbicides, but he acknowledges that he does not know if this is true.  Thus, there is no evidence that supports a finding that the Veteran was in fact exposed to herbicides.  The Board therefore concludes that he was not exposed to herbicides in service.  

Given that the Veteran was not exposed to herbicides, service connection for diabetes mellitus on an herbicides basis is not warranted.

The Board next finds that the Veteran did not sustain an injury or disease of the endocrine system in service, and did not experience chronic symptoms of diabetes mellitus in service.  The service treatment records do not show treatment for or symptoms consistent with diabetes mellitus.  The Veteran has also not provided statements or any testimony of chronic symptoms in service.

The Board further finds that the evidence shows that symptoms of diabetes mellitus were not continuous after service separation, and did not manifest until many years after service separation.  Instead, the record reflects that the Veteran's diabetes mellitus was initially diagnosed more than 30 years after service in 1967.  Furthermore, as there is no evidence of diabetes mellitus, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for chronic disability of diabetes mellitus manifesting within one year of service do not apply.  Because the Veteran's diabetes mellitus manifested years after service rather than during the first post-service year, service connection for diabetes mellitus on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.  There is no competent evidence of a nexus between diabetes mellitus and service; indeed, there is not in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed diabetes mellitus could be related to service by medical opinion.  While the Veteran has indicated that exposure to unknown chemicals caused his diabetes, no medical opinion has stated as such.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to say that any symptoms he may have experienced in service were of a chronic nature to which diabetes mellitus may be attributed.  Additionally, the Veteran does not have the necessary medical training and/or expertise to opine as to whether he has diabetes related to inhaling unspecified chemicals during service.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As the Veteran has contended that he has bilateral diabetic retinopathy as a result of his diabetes, service connection for that disability is also denied.


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for bilateral diabetic retinopathy is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


